 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVOOD KHADEMI,                                   No. 2:18-cv-2613 MCE KJN P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    NIELSEN, et al.,
15                       Defendants.
16

17   I. Introduction

18          Plaintiff is proceeding without counsel. At the time he filed the instant action, plaintiff

19   was a pretrial detainee in the custody of the Placer County Main Jail, but is now housed at the

20   Atascadero State Hospital. This action proceeds on plaintiff’s third amended complaint filed

21   March 4, 2019. Presently pending are motions to dismiss plaintiff’s third amended complaint

22   under Rule 12(b)(6) of the Federal Rules of Civil Procedure filed by defendants Langes, Nielsen,

23   and Jones (“moving defendants”). (ECF Nos. 50, 53.) Plaintiff filed oppositions; moving

24   defendants filed replies. On July 26, 2019, plaintiff filed a fourth amended complaint. On

25   August 12, 2019, moving defendants filed a motion to dismiss plaintiff’s fourth amended

26   complaint, which is fully briefed.

27          For the reasons that follow, the undersigned construes plaintiff’s fourth amended

28   complaint as containing a request to amend, and grants the request. In light of such amendment,
                                                       1
 1   moving defendants’ motions to dismiss directed to the third amended complaint are denied. The

 2   undersigned recommends that: (1) defendants’ motion to dismiss plaintiff’s fourth amended

 3   complaint be granted, and (2) this action be dismissed with prejudice.

 4   II. Plaintiff’s Fourth Amended Complaint

 5          As argued by the moving defendants, once plaintiff amended his complaint as of right, he

 6   was required to seek leave of court prior to filing another amended pleading. Fed. R. Civ. P.

 7   15(a). Plaintiff has amended his original complaint three times, and defendants’ motions to

 8   dismiss plaintiff’s third amended complaint were pending at the time plaintiff filed his fourth

 9   amended complaint which was not accompanied by a separate motion to amend. On this record,

10   plaintiff’s third amended complaint may only be amended upon leave of court or stipulation of all

11   the parties. See Fed. R. Civ. P. 15(a)(2). Thus, unless the court grants plaintiff leave to proceed

12   with his fourth amended complaint, his filing was improper under Rule 15(a)(2).

13          Rule 15(a) is very liberal and leave to amend ‘shall be freely given when justice so

14   requires.’” AmerisourceBergen Corp. v. Dialysis West, Inc., 465 F.3d 946, 951 (9th Cir. 2006)

15   (quoting Fed. R. Civ. P. 15(a)). “This policy is to be applied with extreme liberality.” C.F. ex rel.

16   Farnan v. Capistrano Unified Sch. Dist., 654 F.3d 975, 985 (9th Cir. 2011). “This liberality in

17   granting leave to amend is not dependent on whether the amendment will add causes of action or

18   parties.” DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987). But courts “need

19   not grant leave to amend where the amendment: (1) prejudices the opposing party; (2) is sought

20   in bad faith; (3) produces an undue delay in the litigation; or (4) is futile.” AmerisourceBergen
21   Corp., 465 F.3d at 951.

22          Here, plaintiff is proceeding pro se, and the record reflects plaintiff’s difficulties in

23   articulating his claims. Moreover, as moving defendants point out, plaintiff’s fourth amended

24   complaint provides facts not included in his prior pleading. Such additional facts are related to

25   his pending failure to protect and medical care claims, and may better enable the court to

26   determine whether plaintiff’s claims are cognizable. While there was delay in bringing the fourth
27   amended complaint, defendants will not be unduly prejudiced because this case has not yet been

28   scheduled, and defendants have already filed their motion to dismiss the proposed fourth
                                                         2
 1   amended complaint. For all of these reasons, the undersigned construes plaintiff’s fourth

 2   amended complaint as including a request to amend, and grants the request. Accordingly,

 3   defendants’ prior motions to dismiss are denied because they address plaintiff’s third amended

 4   complaint. The court turns now to defendants’ motion to dismiss plaintiff’s fourth amended

 5   complaint.

 6   III. Motion to Dismiss Fourth Amended Complaint

 7          Moving defendants seek dismissal of plaintiff’s fourth amended complaint. Plaintiff filed

 8   an opposition,1 and defendants filed a reply.

 9          A. The Verified Pleading

10          Plaintiff’s pertinent allegations are as follows.2 (ECF No. 58.) On April 29, 2017,

11   plaintiff was housed in the Placer County Jail pending charges of attempted murder, assault with

12   a deadly weapon other than a firearm, and making criminal threats. (ECF No. 58 at 7.) Plaintiff

13   alleges that defendants Jones, Nielsen, Langes, and Mitchell3 failed to protect plaintiff by

14   intentionally placing inmate Chapman in plaintiff’s cell, with permission from defendant

15   Kennedy. (ECF No. 58 at 5-6.) While plaintiff was housed with inmate Chapman for “a few

16   days,” plaintiff noticed Chapman was facing serious felony charges, and was diagnosed with

17   schizoaffective disorder. (ECF No. 58 at 7.) Plaintiff took note of Chapman’s history, speech

18   and manic episodes that plaintiff observed while they were cellmates. (ECF No. 58 at 7.) On

19

20   1
       In addition to addressing plaintiff’s constitutional claims, plaintiff included arguments that he is
     entitled to default judgment against defendants Nielsen, Langes and Jones. (ECF No. 60 at 2.)
21   However, the Clerk of the Court properly declined entry of default on July 18, 2019, because
22   defendants Langes and Nielsen had appeared in the action by filing their motion to dismiss. (ECF
     Nos. 50, 51.) Plaintiff further complained that the motion did not include defendant Jones;
23   however, defendant Jones had not yet been served (ECF No. 69), which is why defendant Jones
     separately filed a motion to dismiss on August 12, 2019 (ECF No. 59).
24
     2
       Plaintiff’s pleading is difficult to decipher because he includes unrelated allegations concerning
25   his underlying criminal offense and a subsequent alleged use of excessive force by defendant
26   Langes in October of 2018. (ECF No. 58 at 7, 13, 14.)
     3
27     Service of process on prior defendant Michoul was returned unexecuted (ECF No. 48), but
     plaintiff did not include Michoul as a named defendant in the fourth amended complaint. Rather,
28   plaintiff added Mitchell and Kennedy as newly-named defendants.
                                                      3
 1   July 18, 2017, plaintiff asked to see the sergeant and the officer from classification. Plaintiff

 2   alerted defendants Jones, Mitchell, Langes and Nielsen. (ECF No. 58 at 8.) A few hours later,

 3   defendants Jones and Mitchell spoke to plaintiff for almost fifteen minutes as plaintiff pointed out

 4   various rules and regulations concerning classification, but both defendants refused to allow

 5   plaintiff to use the library. (Id.) Plaintiff alleges that defendants’ failure to address the issue put

 6   plaintiff at substantial risk of harm by not taking the information plaintiff provided. Plaintiff

 7   alleges that inmate Chapman was misclassified in light of his prior conviction and his guilty plea

 8   to his charges. (ECF No. 58 at 8.)

 9           On July 25, 2017, inmate Chapman, who was on psychotropic drugs, became violent and

10   “appeared he wanted to take [plaintiff’s] food forcefully.” (ECF No. 58 at 9.) Inmate Chapman

11   started punching plaintiff in the face, resulting in plaintiff losing a tooth and suffering a swollen

12   face and facial pain. (ECF No. 58 at 9.) About five minutes later, rather than using the cell

13   intercom to tell Chapman to stop, defendant Langes responded alone, and pulled both inmates

14   out. Plaintiff was placed in the booking area for almost two hours after the incident. (ECF No.

15   58 at 12.) Plaintiff contends defendants Nielsen, Jones, Langes and Mitchell were aware of the

16   serious risk of substantial harm “by not paying attention to [plaintiff’s] serious medical needs.”

17   (ECF No. 58 at 12.) Plaintiff alleges that defendants were deliberately indifferent to plaintiff’s

18   serious medical needs following the attack by failing to request an emergency and to transfer

19   plaintiff to an outside hospital.4 (ECF No. 58 at 12, 13.) After about two hours, defendant

20   Nielsen and RN Shay responded, and RN Shay provided plaintiff with Motrin. No additional
21   medical treatment was provided. Plaintiff requested an examination, pain relief and soft food

22
     4
23     Plaintiff also included allegations concerning defendants’ failure to ensure Chapman was
     disciplined or charged, but such allegations fail to state a constitutional violation. There is no
24   independent cause of action for violation of jail rules or regulations. See Nurre v. Whitehead, 580
     F.3d 1087, 1092 (9th Cir. 2009) (section 1983 claims must be premised on violation of federal
25   constitutional right); Sweaney v. Ada Cnty., Idaho, 119 F.3d 1385, 1391 (9th Cir. 1997) (section
26   1983 creates cause of action for violation of federal law); Lovell v. Poway Unified Sch. Dist., 90
     F.3d 367, 370-71 (9th Cir. 1996) (federal and state law claims should not be conflated; to the
27   extent the violation of a state law amounts to a deprivation of a state-created interest that reaches
     beyond that guaranteed by the federal Constitution, section 1983 offers no redress) (quotation
28   marks omitted).
                                                         4
 1   from the medical department, but there was no response. Plaintiff claims he is still suffering

 2   injuries as he recently lost the other half of a tooth injured in the attack, and he does not have

 3   enough teeth to chew food. (ECF No. 58 at 14.) Plaintiff seeks declaratory and injunctive relief,

 4   as well as monetary damages.

 5          B. Motion to Dismiss: Legal Standards

 6          Rule 12(b)(6) of the Federal Rules of Civil Procedures provides for motions to dismiss for

 7   “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In

 8   considering a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), the court

 9   must accept as true the allegations of the complaint in question, Erickson v. Pardus, 551 U.S. 89

10   (2007), and construe the pleading in the light most favorable to the plaintiff. Jenkins v.

11   McKeithen, 395 U.S. 411, 421 (1969); Meek v. County of Riverside, 183 F.3d 962, 965 (9th Cir.

12   1999). Still, to survive dismissal for failure to state a claim, a pro se complaint must contain more

13   than “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a

14   cause of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007). In other words,

15   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

16   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

17   upon which the court can grant relief must have facial plausibility. Twombly, 550 U.S. at 570.

18   “A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

19   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

20   U.S. at 678. Attachments to a complaint are considered to be part of the complaint for purposes
21   of a motion to dismiss for failure to state a claim. Hal Roach Studios v. Richard Reiner & Co.,

22   896 F.2d 1542, 1555 n.19 (9th Cir. 1990). The court “need not accept as true allegations

23   contradicting documents that are referenced in the complaint or that are properly subject to

24   judicial notice.” Lazy Y Ranch Ltd. V. Behrens, 546 U.S. F.3d 580, 588 (9th Cir. 2006).

25          A motion to dismiss for failure to state a claim should not be granted unless it appears

26   beyond doubt that the plaintiff can prove no set of facts in support of his claims which would
27   entitle him to relief. Hishon v. King & Spaulding, 467 U.S. 69, 73 (1984). In general, pro se

28   pleadings are held to a less stringent standard than those drafted by lawyers. Haines v. Kerner,
                                                         5
 1   404 U.S. 519, 520 (1972). The court has an obligation to construe such pleadings liberally. Bretz

 2   v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985) (en banc). However, the court’s liberal

 3   interpretation of a pro se complaint may not supply essential elements of the claim that were not

 4   pled. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).

 5                  1. Failure to Protect

 6                          a. Standards Governing Failure to Protect Claim

 7          The Court of Appeals for the Ninth Circuit identifies the “elements of a pretrial detainee’s

 8   Fourteenth Amendment failure-to-protect claim against an individual officer” as follows:

 9                  (1) The defendant made an intentional decision with respect to the
                    conditions under which the plaintiff was confined;
10
                    (2) Those conditions put the plaintiff at substantial risk of suffering
11                  serious harm;
12                  (3) The defendant did not take reasonable available measures to abate
                    that risk, even though a reasonable officer in the circumstances
13                  would have appreciated the high degree of risk involved -- making
                    the consequences of the defendant’s conduct obvious; and
14
                    (4) By not taking such measures, the defendant caused the plaintiff’s
15                  injuries.
16   Castro v. County of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016). In addition, “[w]ith

17   respect to the third element, the defendant’s conduct must be objectively unreasonable, a test that

18   will necessarily turn on the ‘facts and circumstances of each particular case.’” Id., citing

19   Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015) (quoting Graham v. Connor, 490 U.S.

20   386, 396 (1989).
21                          b. Discussion

22                  i. Initial Alleged Misclassification

23          Taking the allegations of plaintiff’s fourth amended complaint as true, plaintiff fails to

24   allege facts demonstrating that defendant Kennedy unreasonably assigned inmate Chapman to

25   plaintiff’s cell. Although plaintiff alleges that the remaining defendants placed Chapman in

26   plaintiff’s cell with defendant Kennedy’s permission, such allegation is insufficient to
27   demonstrate that any of the remaining defendants were responsible for the classification or initial

28   assignment of Chapman to share a cell with plaintiff. Moreover, plaintiff fails to allege any facts
                                                        6
 1   demonstrating defendant Kennedy’s involvement after the initial classification of Chapman.

 2   Thus, plaintiff’s claims arising from the initial misclassification should be dismissed.

 3          In his opposition, plaintiff contends that defendant Kennedy intentionally and knowingly

 4   placed inmate Chapman in plaintiff’s cell in violation of “the prison rule and policy and the

 5   California Code of Regulations.” (ECF No. 60 at 5.) Plaintiff argues that “the California Rules

 6   of Court” requires that inmates who are being sentenced or have taken a plea deal be housed

 7   separately from other inmates. (ECF No. 60 at 6.) In other words, plaintiff appears to argue that

 8   Chapman should have been transferred to a state hospital or prison, and not assigned to plaintiff’s

 9   cell. However, such generalized rules and regulations plaintiff cites are insufficient to support his

10   arguments. He further suggests that inmates cannot be forced to share a cell “unless there is an

11   agreement or permission by the court or more importantly the medical evaluator.” (ECF No. 60

12   at 7.) But plaintiff provides no legal authority for such position. Plaintiff mentions Castro, and

13   concedes the facts in Castro differ from plaintiff’s, but Castro lends no support for plaintiff’s

14   view that the assignment of cellmates turns on court permission or a medical evaluation.

15          Importantly, plaintiff fails to allege facts demonstrating that Chapman’s initial assignment

16   as plaintiff’s cellmate was objectively unreasonable under the circumstances. Unlike the prisoner

17   in Castro, who alleged that he was housed with an inmate who was acting “bizarre” at the time of

18   his arrest, and whose intake form characterized him as “combative,” and then Castro was beaten

19   shortly thereafter, plaintiff pleads no such facts here. Castro, 833 F.3d at 1064. Indeed, plaintiff

20   concedes that he was safely housed with Chapman for days before the July 25, 2017 attack. In
21   addition, while plaintiff points to Chapman’s criminal charges as evidence of the risk he posed to

22   plaintiff, plaintiff was also facing felony charges involving violence.

23                  ii. Retaining Plaintiff in Cell With Chapman

24          Plaintiff has failed to allege facts demonstrating that it was objectively unreasonable for

25   Jones, Mitchell, Langes, or Nielsen to retain plaintiff in the cell with inmate Chapman after July

26   18, 2017. Plaintiff concedes he was housed with Chapman for a few days without incident while
27   plaintiff observed Chapman’s “speech and manic episodes.” (ECF No. 58 at 7.) On July 18,

28   2017, plaintiff “alerted” defendants Jones, Mitchell, Langes, and Nielsen, and then spoke with
                                                        7
 1   defendants Jones and Mitchell a few hours later, but plaintiff fails to set forth the specific facts he

 2   shared with any of them. (ECF No. 58 at 8.) Plaintiff claims defendants Mitchell and Jones were

 3   aware of plaintiff’s “fear for safety prior to the July 18, 2017 meeting,” but provides no facts

 4   demonstrating such awareness. (ECF No. 60 at 5.) Plaintiff fails to allege specific facts

 5   demonstrating that it was objectively unreasonable to leave plaintiff celled with inmate Chapman

 6   after July 18, 2017, or that by doing so, plaintiff faced a substantial risk of serious harm.

 7          In his opposition, plaintiff now claims that his cellmate Chapman was “offering his

 8   prescribed medications to inmates and not taking [Chapman’s] meds [which led] to the substantial

 9   risk of [Chapman] being violent and aggressive due to [his] mental instability.” (ECF No. 60 at

10   7.) Plaintiff does not indicate at what point Chapman started not taking his medications. But

11   taking plaintiff’s new factual allegation as true, plaintiff includes no facts demonstrating that

12   defendants Jones, Mitchell, Langes, or Nielsen were aware that inmate Chapman was not taking

13   his medications. But even assuming plaintiff told any of these defendants that Chapman was not

14   taking his medications, plaintiff included no facts showing that it was reasonably obvious that

15   Chapman would pose a substantial risk of harm if Chapman did not take his medications.5

16                  iii. Conclusion

17          Under the standards set forth above, the court cannot find that plaintiff’s allegations state a

18   Fourteenth Amendment failure-to-protect claim against defendants Kennedy, Jones, Mitchell,

19   Langes, and Nielsen, and the motion should be granted.

20                  2. Deliberate Indifference to Medical Needs
21                          a. Governing Standards

22          A claim of inadequate medical attention by a detainee is based on the Fourteenth

23   Amendment and evaluated under the deliberate indifference standard. See City of Revere v.

24   Mass. Gen. Hosp., 463 U.S. 239, 244 (1983) (pretrial detainees possess a constitutional right

25
     5
26     In addition, taking as true the allegation that Chapman stopped taking his medications, such
     action would likely be an intervening event following defendant Kennedy’s initial placement of
27   Chapman in plaintiff’s cell, superseding any liability on the part of defendant Kennedy because it
     would not be reasonably foreseeable that inmate Chapman would offer his medications to other
28   inmates and not take them himself. See Castro, 833 F.3d at 1075.
                                                         8
 1   against deliberate indifference to their serious medical needs because such due process rights are

 2   “at least as great as the Eighth Amendment protections available to a convicted prisoner.”).

 3   Courts analyze inadequate medical care claims like other conditions-of-confinement claims,

 4   including failure to protect. Gordon v. County of Orange, 888 F.3d 1118, 1123-24 (9th Cir.

 5   2018). Specifically, pretrial detainees must show: (i) the defendant made an intentional decision

 6   with respect to the conditions under which the plaintiff was confined; (ii) those conditions put the

 7   plaintiff at substantial risk of suffering serious harm; (iii) the defendant did not take reasonable

 8   available measures to abate that risk, even though a reasonable official in the circumstances

 9   would have appreciated the high degree of risk involved -- making the consequences of the

10   defendant’s conduct obvious; and (iv) by not taking such measures, the defendant caused the

11   plaintiff’s injuries. Id. at 1125.

12           Pretrial detainees do not have to prove that prison officials who allegedly administered

13   subpar medical treatment were subjectively aware of the medical risk; instead, plaintiffs need

14   only show that the misconduct was objectively unreasonable. Id.; Kingsley v. Hendrickson, 135

15   S. Ct. 2466, 2473-74 (2015). However, a plaintiff must prove more than mere negligence, or the

16   lack of due care, to prove an intentional deprivation under this standard. Daniels v. Williams, 474

17   U.S. 327, 330-31 (1986); Castro, 833 F.3d at 1071; Gordon, 888 F.3d at 1125. Even gross

18   negligence or medical malpractice fails to establish a constitutional violation. Wood v.

19   Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990); see also Thompson v. Worch, 6 F. App’x 614,

20   616 (9th Cir. 2001) (noting that even malpractice does not establish a constitutional violation).
21   “[T]he plaintiff must ‘prove more than negligence but less than subjective intent -- something

22   akin to reckless disregard.’” Gordon, 888 F.3d at 1125 (citing Castro, 833 F.3d at 1070).

23           In addition, where delay in treatment is alleged, “the delay must have caused substantial

24   harm.” Wood, 900 F.2d at 1334 (citing Shapley v. Nevada Bd. Of State Prison Comm’rs, 766

25   F.2d 404, 407 (9th Cir. 1985)).

26                           b. Discussion
27           Plaintiff alleges that defendants Mitchell, Jones, Nielsen, and Langes were “not paying

28   attention to [plaintiff’s] serious medical need due to wanton and infliction of pain[,] facial
                                                         9
 1   swelling[,] loss of teeth[,] internal injuries around [plaintiff’s] mouth and damage to . . . other

 2   teeth,” and failed to request an emergency transfer to an outside hospital. (ECF No. 58 at 12.)

 3   Plaintiff alleges he waited for two hours, during which he suffered bleeding and pain, then

 4   defendant Nielsen and RN Shay responded. Plaintiff was provided Motrin, but plaintiff claims no

 5   additional services were provided to plaintiff while he was in custody.6

 6          Plaintiff’s allegations fail to rise to the level of a constitutional violation under the

 7   governing standards. Plaintiff was provided medical care by RN Shay two hours after the attack.

 8   Plaintiff makes no claim that the alleged delay was intentional on the defendants’ part. Rather, he

 9   claims they were “not paying attention,” which appears to be, at most, negligence. Daniels, 474

10   US. at 330-31 (“mere lack of due care” is insufficient under the Fourteenth Amendment). Even if

11   the delay in having plaintiff seen by RN Shay constituted negligence, it would not be actionable

12   under Section 1983. See Hutchinson v. United States, 838 F.2d 390, 394 (9th Cir. 1988) (“Mere

13   negligence in diagnosing or treating a medical condition, without more, does not violate a

14   prisoner’s Eighth Amendment rights.”). To the extent plaintiff contends he should have been

15   taken to an outside hospital for treatment rather than being seen by RN Shay, such claim

16   constitutes a mere difference of opinion, which also fails to state a cognizable civil rights claim.

17   A difference of opinion between a prisoner and jail or prison medical staff as to the proper course

18   of treatment for a medical condition does not give rise to a § 1983 claim. Toguchi v. Chung, 391

19   F.3d 1051, 1058 (9th Cir. 2004). Finally, plaintiff fails to allege facts demonstrating substantial

20   harm he suffered as a result of the two hours delay.
21          Moreover, plaintiff includes no specific allegations that he subsequently sought medical

22   care from any of the defendants. Rather, plaintiff states he requested such treatment from “the

23

24   6
       Plaintiff then discusses an incident of excessive force in 2018, following which he suffered
     back pain, but concedes he is pursuing those claims in a separate lawsuit, which the court
25   identified as Khademi v. Langes, No. 2:19-cv-0437 JAM EFB P (E.D. Cal.). Because such
26   claims are not relevant to plaintiff’s claims resulting from the cellmate attack in July of 2017, the
     court does not address such allegations. (A court may take judicial notice of court records. See,
27   e.g., Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002) (“[W]e may take notice of
     proceedings in other courts, both within and without the federal judicial system, if those
28   proceedings have a direct relation to matters at issue”) (internal quotation omitted).)
                                                         10
 1   medical department.” (ECF No. 58 at 13.) Plaintiff does not identify the nurses or medical

 2   providers who allegedly denied him treatment following his initial care by RN Shay. Despite

 3   naming numerous custody officers, plaintiff at no time describes any subsequent instances of

 4   misconduct by any of the defendants by name. Sherrell v. Bank of Am., N.A., 2011 WL

 5   6749765, at *4 (E.D. Cal. Dec. 22, 2011) (held that where a plaintiff sues multiple defendants,

 6   “[s]pecific identification of the parties to the activities alleged by [a plaintiff] is required . . . to

 7   enable the defendant to plead intelligently.”) (internal quotations omitted). In other words, there

 8   must be an actual connection or link between the actions of the defendants and the deprivation

 9   alleged to have been suffered by plaintiff. See Ortez v. Washington County, State of Oregon, 88

10   F.3d 804, 809 (9th Cir. 1996) (dismissal of individual defendants proper “because Ortez failed to

11   allege that those defendants knew of or participated in activities connected to the alleged § 1983

12   violations”). Therefore, plaintiff’s allegations concerning the alleged failure to subsequently

13   provide adequate medical care do not meet the pleading standard under Rule 8.7

14   IV. Leave to Amend

15           Plaintiff has had multiple opportunities to set forth facts demonstrating that his

16   constitutional rights were violated in July of 2017, while he was housed at the Placer County Jail.

17   Despite such efforts, plaintiff has failed to allege sufficient facts demonstrating that defendants

18   unreasonably housed, or unreasonably failed to re-house plaintiff or his cellmate, prior to the July

19

20   7
        Moreover, as argued by defendants Nielsen, Langes, and Jones, it is unclear whether plaintiff
     could amend his pleading to state a cognizable Fourteenth Amendment claim for the alleged
21   failure to provide medical care after the July 18, 2017 incident. Plaintiff included no factual
22   allegations that further significant injury was the result of any delay in medical treatment
     following the July 2017 incident. McGuckin, 974 F.2d at 1060. In addition, court records reflect
23   that plaintiff also alleged that in April of 2017, prior to his instant incarceration, he had a tooth
     knocked out and another tooth broken during an assault by an individual named Ryan. Khademi
24   v. Vanderwende, No. 2:18-cv-2798 TLN AC P (E.D. Cal.). (A court may take judicial notice of
     court records. See, e.g., Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002) (“[W]e
25   may take notice of proceedings in other courts, both within and without the federal judicial
26   system, if those proceedings have a direct relation to matters at issue”) (internal quotation
     omitted).) Thus, plaintiff’s allegations that over two years later he may have lost part of another
27   tooth or was subsequently denied a soft food diet do not rise to the level of a constitutional
     violation, and are too attenuated to demonstrate they are related to the alleged two hour delay in
28   treatment following the July 18, 2017 incident.
                                                         11
 1   18, 2017 assault. While it is unfortunate that plaintiff was attacked by his cellmate, plaintiff

 2   alleges no facts demonstrating that a reasonable officer in the same circumstances as any named

 3   defendant would have understood plaintiff faced a high degree of risk by housing plaintiff with

 4   inmate Chapman or leaving plaintiff housed with inmate Chapman. Similarly, plaintiff fails to

 5   allege sufficient facts demonstrating that any named defendant was deliberately indifferent to

 6   plaintiff’s serious medical needs. Thus, it would be futile to grant plaintiff leave to amend under

 7   these circumstances. See Schmier v. U.S. Court of Appeals for the Ninth Circuit, 279 F.3d 817,

 8   824 (9th Cir. 2002) (recognizing “[f]utility of amendment” as a proper basis for dismissal without

 9   leave to amend); Gompper v. VISX, Inc., 298 F.3d 893, 898 (9th Cir. 2002) (leave to amend need

10   not be granted where amendment would be futile).

11   V. Conclusion

12          Accordingly, IT IS HEREBY ORDERED that:

13          1. Defendants’ motions to dismiss plaintiff’s third amended complaint (ECF Nos. 50, 53)

14   are denied as moot;

15          2. The undersigned construes plaintiff’s fourth amended complaint as including a request

16   to amend, and grants the request;

17          3. Plaintiff’s motion to compel (ECF No. 70) is denied without prejudice.

18          Further, IT IS RECOMMENDED that:

19          1. Defendants’ motion to dismiss (ECF No. 59) be granted;

20          2. Plaintiff’s motion for injunctive relief (ECF No. 71) be denied; and
21          3. This action be dismissed.

22          These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, any party may file written

25   objections with the court and serve a copy on all parties. Such a document should be captioned

26   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
27   objections shall be filed and served within fourteen days after service of the objections. The

28   ////
                                                       12
 1   parties are advised that failure to file objections within the specified time may waive the right to

 2   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: February 6, 2020

 4

 5
     /khad2613.mtd.4th.AC
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       13
